
	
		II
		112th CONGRESS
		2d Session
		S. 3514
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Rockefeller, Mr.
			 Casey, and Mr. Manchin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To repeal a limitation on annual payments under the
		  Surface Mining Control and Reclamation Act of 1977.
	
	
		1.Repeal
			 of limitation on payments from the abandoned mine reclamation fund
			(a)In
			 generalSection 411(h) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1240a(h)) is amended by striking paragraph
			 (5).
			(b)Effective
			 dateSubsection (a) takes effect on July 6, 2012.
			
